                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                   EASTERN DIVISION

In re:                                         }
                                               }
Cristina L. Morris,                            }       Case No. 20-40842-JJR7
                                               }
                Debtor.                        }



                          OPINION AND ORDER DENYING RELIEF FROM STAY

Bankruptcy Petition and Schedules

         On June 5, 2020, Cristina L. Morris (“Morris”) filed a petition for relief under chapter 7 of

the Bankruptcy Code (11 U.S.C. § 101, et seq. and herein, the “Code”). According to her

schedules, statement of financial affairs, and statement of current monthly income, she was

unemployed and living separately from her husband who contributed nothing to the income of the

household, which included Morris and five children, ages 2 to 16 years. Morris’s monthly income

was $1,888.46—consisting of food stamps and retirement. The total value of her scheduled assets

was $4,019.00, all claimed as exempt. Her assets did not include any real estate or vehicles, and

she did not list as assets any internet domain names or websites—mentioned here only because of

the issues discussed below. (BK Doc. 1 Sch. A/B.) Her scheduled liabilities—all non-priority

unsecured—totaled $33,559.00. (BK Doc. 1 Schs. D and E/F.) Her creditors included three credit

card issuers and an individual, Baowei Xia (“Xia”) to whom she reported owing $15,000.00 for

breach of contract incurred August 15, 2017. (Id.)

         In her statement of financial affairs (BK Doc. 1 pp. 29-36), Morris reported owning a

business entity described as “Savings 101, Inc.” located at her home address, and she disclosed

being involved in two lawsuits: (1) Savings 101, Inc. v. Baowei Xia, for “breach of contract/unjust




Case 20-40842-JJR7         Doc 35    Filed 11/13/20 Entered 11/13/20 16:04:25             Desc Main
                                    Document      Page 1 of 8
enrichment” filed in 2020 and pending in St. Clair County, Alabama Circuit Court and (2) Baowei

Xia v. Cristina Morris, for “breach of contract” (the “Florida Lawsuit”) filed in 2017 and pending

in the Circuit Court of Alachua County, Florida (the “Florida Court”).



Florida Lawsuit

       On February 16, 2017, Xia sued Morris in the Florida Court, demanded a trial by jury, and

claimed compensatory damages in an unspecified amount for breach of their partnership

agreement, fraud, and breach of fiduciary duty, and asked for an accounting and the imposition of

a constructive trust. According to the Second Amended Complaint” (the “Florida Complaint”)

filed in the Florida Lawsuit, Morris operated a Publix Supermarket sale-coupon matching business

through her website, MyPublixCouponing101.com. In September 2014 she invited Xia, a Florida

resident, to join her business as an equal partner, which Xia did. Their agreement was oral, and

most of their business was conducted in Florida through “Facebook groups” which were the

partnership’s “most valuable assets.”     At Morris’s request, Xia registered a new website,

PublixandBeyond.com, as the partnership’s main website, and Morris established a new Facebook

group called Publix and Beyond. In August 2016, Morris excluded Xia from the Facebook groups,

Publix Couponing 101, and Publix and Beyond, and changed the Facebook groups’ names to

Publix Savings 101 and Insert Depo. She then redirected the Facebook groups away from the

partnership’s websites to websites over which she had complete control and refused to share the

revenue earned through her websites with Xia.1




       1
       The allegations in this paragraph are a condensed version of those asserted in the Florida
Complaint and the court has not made a determination of their accuracy. A copy of the Florida
Complaint was attached to Xia’s Discharge Complaint that is discussed infra.


                                                 2

Case 20-40842-JJR7       Doc 35    Filed 11/13/20 Entered 11/13/20 16:04:25            Desc Main
                                  Document      Page 2 of 8
Complaint to Determine Nondischargeability of Debt and Denial of Discharge

       As mentioned, Morris filed her bankruptcy case on June 5, 2020, and on August 20th Xia

commenced Adversary Proceeding No. 20-40026-JJR (the “Discharge AP”) against Morris by

filing a Complaint to Determine Dischargeability of Debt and Objection to Discharge (AP Doc. 1;

BK Doc. 22; herein “AP Complaint”). Xia claimed he suffered damages caused by Morris’s

misconduct associated with their defunct partnership and that those damages should not be

discharged pursuant to Code § 523(a)(2)(A), (a)(2)(B), (a)(4) and (a)(6), and also claimed Morris’s

overall chapter 7 discharge should be denied pursuant to Code § 727(a)(2), (a)(3), (a)(4), (a)(5),

and (a)(7). The AP Complaint incorporated by reference “[t]he actions and misrepresentations of

[Morris] to [Xia] . . . set out in [the Florida Complaint]”. A copy of the Florida Complaint was

attached as an exhibit to the AP Complaint.2 The AP Complaint made no material factual

averments apart from those incorporated by reference to the Florida Complaint.



Stay Relief Motion

       Immediately after filing the AP Complaint, Xia filed a Motion for Relief from Stay (the

“Stay Motion,” BK Doc. 23) asking the court to terminate the stay imposed by Code § 362(a) and

to allow the jury trial of the Florida Lawsuit to proceed to establish the liability owed by Morris to

Xia. Following a jury trial in Florida, Xia wants this bankruptcy court to adjudicate the claims in

the Discharge AP and determine whether Morris’s liability is nondischargeable and whether she




       2
         Along with the Florida Complaint, copies of some additional pleadings and orders from
the Florida Lawsuit were attached to the Discharge Complaint (Bk Doc. 23). At the court’s
request, copies of additional pleadings and orders in the Florida Lawsuit were submitted by Xia’s
counsel on October 26, 2020. (BK Doc. 34 Exs. A - R).
                                                  3

Case 20-40842-JJR7        Doc 35     Filed 11/13/20 Entered 11/13/20 16:04:25             Desc Main
                                    Document      Page 3 of 8
should be denied an overall discharge in her case. On October 8, 2020, the court conducted a

hearing on the Stay Motion and directed the submission of additional Florida Lawsuit documents.3

        Code § 362(a)(1) provides that “a petition filed under [the Code]. . . operates as a stay,

applicable to all entities, of . . . the . . . continuation . . . of a judicial . . . action . . . against the

debtor . . . .” That Code section, without question, stayed any further proceedings in the Florida

Lawsuit. However, Code § 362(d)(1) states that on request of a party in interest, the court shall

grant relief from the stay “for cause . . . ” and § 362(g) places the burden on Morris and the chapter

7 trustee (the “Trustee”), both of whom opposed the Stay Motion, to prove the stay should not be

terminated.

        Xia’s position seemed to be that “cause” for lifting the stay was expediency, given that

Morris already lost her appeal in the Florida First District Court of Appeal in which she challenged

the jurisdiction of the Florida Court,4 and the Florida Lawsuit was ready for trial (trial was set for

October 5, 2020 before being stayed by Morris’s bankruptcy petition).5 Morris argued she should

not be required to incur the expense associated with defending herself in two trials, while the

Trustee maintained that he should not be expected to participate in a jury trial at a distant venue,

as he must do if the stay were lifted. Implicit in the Trustee’s argument is that his statutory duty

to take control of property of the bankruptcy estate would be jeopardized by the imposition of a

constructive trust, as demanded in the Florida Complaint.6 Likewise, the imposition of such a trust




        3
            See note 2, supra.

        4
            BK Doc. 23, Ex. D.

        5
            BK Doc.23, Ex. E.

        6
         “The filing of a bankruptcy petition under Chapter 7 creates a bankruptcy ‘estate’
generally comprising all of the debtor’s property. § 541(a)(1). The estate is placed under the
                                                      4

Case 20-40842-JJR7          Doc 35      Filed 11/13/20 Entered 11/13/20 16:04:25                  Desc Main
                                       Document      Page 4 of 8
by the Florida Court would infringe on this court’s exclusive jurisdiction over estate property. 28

U.S.C. § 1334(e).



Analysis

       As mentioned, the factual allegations in the Florida Complaint were incorporated by

reference, without additions or omissions, into the Discharge Complaint.7 However, the relief

sought by Xia in his two complaints was not the same. The Florida Complaint demands damages,

an accounting, and the imposition of a constructive trust, and while relying on the same facts, the

Discharge Complaint seeks a declaration that Morris’s liability is not dischargeable and also that

she should be denied a discharge. It is entirely possible that these same factual allegations may

establish Morris’s monetary liability in the Florida Lawsuit, but not support nondischargeability

or denial of discharge in bankruptcy. If a Florida jury returns a verdict in favor of Xia, this

bankruptcy court may never know upon what facts the jury based its verdict—e.g., did the jury

find Morris liable based on usurpation of business opportunities, breach of contract, fraud, breach

of fiduciary duty, or some combination of those claims? It has been suggested in other cases,

though not in this one, that the jury could be instructed to answer interrogatories to explain its

underlying factual findings. Such a procedure might work in a simpler case, but in these two

proceedings, where the sought-after remedies are based on disparate legal theories, there can be

no assurance that the Florida Court will follow such a tedious procedure or that the interrogatories


control of a trustee, who is responsible for managing liquidation of the estate’s assets and
distribution of the proceeds. § 704(a)(1).” Law v. Siegel, 571 U.S. 415, 417 (2014).
       7
        The Florida Complaint did not specify an amount of damages allegedly suffered by Xia,
however, the Discharge Complaint claimed, without further allegations, that the damages exceeded
$500,000. The Discharge Complaint also pointed out that Morris scheduled an undisputed $15,000
debt owed to Xia.

                                                 5

Case 20-40842-JJR7       Doc 35     Filed 11/13/20 Entered 11/13/20 16:04:25             Desc Main
                                   Document      Page 5 of 8
will sufficiently cover all the elements needed for this bankruptcy court to determine

nondischargeability or denial of discharge. The procedure suggested by Xia—a jury trial in Florida

to establish liability and damages, along with an accounting and imposition of a constructive trust,

followed by a trial in this court on nondischargeability and denial of discharge, with both based on

the same facts but different legal concepts and seeking different remedies—would be

unnecessarily costly, would duplicate judicial resources, and would contravene the Trustee’s and

this court’s control and jurisdictional mandate over estate property.

       The dispute between Xia and Morris involves four basic questions that must be answered:

First, what is the amount of Morris’s liability to Xia, if any, in addition to the $15,000 she admitted

in her schedules? Second, how much of that $15,000, plus any additional amount, is

nondischargeable? Third, does the composition of remaining partnership assets include estate

property? And fourth, should Morris’s overall discharge as to all creditors be denied? A jury trial

of the Florida Lawsuit can answer the first question, but practically speaking, not the other three.8

       This bankruptcy court can answer all four, including the amount of Morris’ liability, if any,

and this court may enter a money judgment if her liability is determined to be nondischargeable.9

Claims for nondischargeability under Code § 523(a) and denial of discharge under § 727 are core

proceedings in which only this court may enter final orders under 28 U.S.C. § 157(b)(1) and

(b)(2)(I) and (J), and both require adjudication via bankruptcy adversary proceedings under Rule




       8
        It is conceivable that a jury could decide how partnership property should be divided, but
that would require this bankruptcy court to surrender its exclusive jurisdiction over estate property,
something that arguably it cannot do, and in any event should not even consider doing, without
very good cause.

       9
        See, e.g., Sasson v. Sokoloff (In re Sasson), 424 F.3d 864 (9th Cir. 2005); and see Heckert
v. Dotson (In re Heckert), 272 F.3d 253 (4th Cir. 2001) (discussing ability of bankruptcy courts to
enter money judgments).
                                                  6

Case 20-40842-JJR7        Doc 35     Filed 11/13/20 Entered 11/13/20 16:04:25              Desc Main
                                    Document      Page 6 of 8
7001(4) and (6) of the Fed. R. Bankr. P. In fact, § 523(c)(1) provides that “the debtor shall be

discharged from a debt of a kind specified in paragraphs (2), (4), or (6) [the paragraphs on which

the Discharge Complaint is based] of subsection (a) . . . unless . . . the court determines such debt

to be excepted from discharge . . . .” (emphasis added). The “court” referred to in § 523(c)(1) is

the bankruptcy court, which has exclusive jurisdiction to make the determination of

dischargeability under Code § 523(a)(2), (a)(4), and (a)(6). See In re Morrow, 613 B.R. 786, 794

(Bankr. N.D. Okla. 2020). And the bankruptcy court is the only court that can decide the issue of

whether to grant or deny the Debtor her discharge under Code § 727.

       As mentioned above, the Florida Complaint demanded an accounting with respect to the

“winding-up of the partnership business and [Morris’s] use of the partnership property and

usurpation of the partnership opportunity . . . .” and demanded the imposition of “a constructive

trust for the benefit of [Xia] over half of all assets obtained by [Morris] in the conduct and/or

winding up of the partnership business and/or from the appropriation of partnership opportunity. .

. .” Section 1334(e)(1) of title 28 U.S.C. provides that the district court (and by referral, this

bankruptcy court under § 157(a)) has “exclusive jurisdiction . . . of all the property, wherever

located, of the debtor as of the commencement of [the bankruptcy] case, and of property of the

estate.” Property of the estate as described in Code § 541(a) would include Morris’s interest in the

parties’ partnership and its revenue, and her distributive share from the dissolution and winding

down of their partnership. Property of the estate must be turned over to the Trustee and debts

owing to the estate must be paid to the Trustee, and he is required to “collect and reduce to money

the property of the estate . . . .” Code §704(a)(1); see also § 542.

       Stay relief would pave the way for the Florida Court to adjudicate Xia’s demand for an

accounting and imposition of a constructive trust, which would be tantamount to a division of



                                                  7

Case 20-40842-JJR7        Doc 35     Filed 11/13/20 Entered 11/13/20 16:04:25            Desc Main
                                    Document      Page 7 of 8
partnership assets, revenue, and income between Xia and Morris—or more accurately, between

Xia and the bankruptcy estate controlled by the Trustee. With respect to Morris’s share of the

partnership assets and income, the Trustee is now the real party in interest, and as such would be

an indispensable party in the Florida Lawsuit. The Florida Court does not have jurisdiction over

estate property or the Trustee who now controls the same. A state court simply does not have

jurisdiction under 28 U.S.C. § 1334(e) to divvy up assets that include estate property.

       Accordingly, for the reasons stated above, the court finds that there is no cause to lift the

stay and thus Xia’s Motion for Relief from Stay (BK Doc. 23) is DENIED.



       So ORDERED this 13th day of November 2020.

                                                     /s/ James J. Robinson
                                                     JAMES J. ROBINSON
                                                     CHIEF U.S. BANKRUPTCY JUDGE




                                                 8

Case 20-40842-JJR7       Doc 35     Filed 11/13/20 Entered 11/13/20 16:04:25              Desc Main
                                   Document      Page 8 of 8
